Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In the title
	Changed the title to --METHOD FOR IMPROVED PRODUCTION OF FERMENTABLE SUGARS FROM LIGNOCELLULOSIC BIOMASS USING ADDITIVE AND ENZYME--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Merino alone or in combination with Baker does not teach or suggest the claimed method in amended claim 1.  Merino in combination with Baker, does not teach a process which has a step of dilute acid-soaking the grounded lignocellulosic biomass, and removing 40-70% acid therefrom by forming a pressed biomass.  Of which is further provided to include conversion into solid plugs at a rate of 8-12 kg/hour and treating the plugs with dilute acid at specified conditions, subject to centrifuging and hydrolyzing with additive and enzyme to obtain fermentable sugars.  The steps and conditions for obtaining improved production of fermentable sugars as claimed are not disclosed by the cited prior art combination, and  to  be obtainable using the combination of additive and enzyme in the hydrolysis step f), therefore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651